Title: 27th.
From: Adams, John Quincy
To: 


       The jury upon the case of Smith and Brown, gave their Verdict in favour of the Plaintiff, and declared the deeds fraudulent. The next Jury case which came on, was between William Bartlett and Daniel Dodge both of this Town. Dodge who is a Mason, engaged to build and plaister a brick house for Bartlett at a certain price, in the year 1778. In the course of his doing the work, the paper currency, depreciated considerably, and the question now is, whether Dodge is to be held to the original sum, or whether, the monies he received at different times is to be reduced by the scale of depreciation at those times. Parsons was for the plaintiff, Bradbury for the defendant. Parsons in the midst of his plea, broke off and proposed to leave the matter to a reference. The parties agreed, and the Jury, after being employ’d four or five hours upon this cause, were entitled only to half-fees. However they were probably gainers by the circumstance, for the case was so difficult and intricate, that they would have found it very difficult to agree upon a verdict.
       After this was over two negroes, and two white men were arraigned for different thefts; all of them pleaded guilty; and were sentenced to whipping, hard labour &c. At about dusk the court adjourned to 9 in the morning. I dined at Mr. Tufts’s. Thomson, Little, and Putnam passed the evening with me. Putnam came to apply again for admission into Mr. Parsons’s office. There was a bar meeting this evening, and the matter was to be laid before them, I saw Mr. Thaxter after the meeting was over, but he would not tell me what their determination was.
      